UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-21956 WATCHIT TECHNOLOGIES, INC. FORMERLY EVANS SYSTEMS, INC (Exact name of registrant as specified in its charter) Nevada 26-0591055 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification number) 1 Town Square Blvd,, Suite 347, Asheville, North Carolina 28803 (Address, including Zip Code, of registrant's principal executive offices) (Registrant's telephone number, including area code):(828) 681-8085 Securities registered pursuant to Section 12(b) of the Act: Indicate by check mark whether the Registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ X ] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Yes []No [ X ] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] Approximate aggregate market value of common stock held by non-affiliates of the registrant as of September 30, 2006, $4,798,011. Number of shares of common stock outstanding as of December 17, 2007120,657,392. 1 CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-KSB contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended, which are intended to be covered by the safe harbors created thereby. Investors are cautioned that all forward-looking statements involve risks and uncertainty, including without limitation, the ability of the Company to successfully implement its turnaround strategy, labor, and employee benefits, as well as general market conditions, competition and pricing. Although the Company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore, there can be no assurance that the forward-looking statements included in this Annual Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as representation by the Company or any other person that the objectives and plans of the Company will be achieved. In assessing forward-looking statements included herein, readers are urged to carefully read those statements. When used in the Annual Report on Form 10-KSB.Words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will” and similar expressions identify forward-looking statements.Examples of forward-looking statements include statements about the following: Our future operating results, Our future capital expenditures, Our expansion and growth of operations, and Our future investments in and acquisitions of oil and natural gas properties. We have based these forward-looking statements on assumptions and analyses made in light of our experience and our perception of historical trends, current conditions, and expected future developments.However, you should be aware that these forward-looking statements are only our predictions and we cannot guarantee any such outcomes.Future events and actual results may differ materially from the results set forth in or implied in the forward-looking statements.Factors that might cause such a difference include: General economic and business conditions, Exposure to market risks in our financial instruments, Ability to secure subscription agreementsfor digital signage Ability to launch Billboard Music Academy Ability to locate WIN quizzing platform in hospitality establishments with in the United Kingdom Technological changes and developments in Web based delivery systems, Regulatory uncertainties and potential environmental liabilities, Additional matters discussed under “Risk Factors.” 2 Item 1: Description of Business Background WatchIt Technologies, Inc., a Nevada corporation, was originally incorporated in the State of Texas under the name Evans Systems, Inc., on October 22, 1968. The Company re-domiciled to Nevada in August 2007 and changed its name to WatchIt Technologies, Inc. The Company is a “reporting company” under the Securities Exchange Act of 1934, as amended, and trades on the Pink Sheets under the symbol: WTCT. WatchIt Technologies is a technology incubator with its core competencies being management support, leadership expertise and marketing implementation. The Company uses these competencies and digital signage technologies to help support and strengthen companies in the out of home media, digital signage, and entertainment industries. WatchIt Technologies has developed a three-tiered approach to generating revenue over the next several years through the Child Watch Network (CWN), WatchIt Network (WIN), and BMA Partners, LLC, d/b/a “The Billboard Music Academy” (BMA) a Florida limited liability company. Child Watch Network CWN was developed in conjunction with Child Watch of North America to market a point of sale digital signage network. The network features time-sensitive information for missing children and child safety information interspersed with retail ads. WatchIt Technologies and Child Watch of North America have worked together to create Child Watch Network (CWN) as a division of the Company. Child Watch of North America was formed in 1993 as a private, nonprofit 501(c)(3) organization to provide free services nationwide for families of missing children. Child Watch has been directly responsible for the recovery of over 180 children since its inception and has been featured on many national news programs CBS’ 48 Hours, which featured a one-hour segment dedicated to the successful recovery of a 5-year-old, ABC’s Primetime Live, Geraldo Rivera, and Sally Jesse Raphael. Child Watch is committed to assisting families in the prevention of abduction as well as the search, investigative, and rescue components of child recovery at no charge. Its Abduction Response Team works with law enforcement to coordinate volunteer efforts, poster distribution, and physical ground searches.Child Watch has partnered with Shell Oil Products U.S. to aid in the recovery of children by utilizing thousands of Shell stations across the country in order to display missing child posters. CWN is a digital signage advertising network that: can generate significant revenue from the sale of rotating advertisements. can revolutionize missing child recovery by delivering timely, targeted, important child safety information to a broad audience . CWN will place digital screens in retail stores across the country such as retailers, gas stations, and convenience stores. A significant participation rate by retailers will be enhanced by: placing screens at no cost to participating stores. the generation of positive public relations for participating stores because of CWN’s association with Child Watch of North America and the system’s ability to deliver critical information key to the recovery of missing children. 3 CWN has engaged Adcentricity, a premier digital signage advertising sales organization, to solicit and sell advertising.Adcentricity will attract advertisers to CWN by promoting its four significant value propositions: 1) CWN’s broad network of digital signage placements. 2) The ability of digital signs to provide highly effective point-of-purchase advertising. 3) CWN’s ability to control ad placement on a local, statewide, and national level. 4) The generation of positive public relations for participating advertisers because of CWN’s association with Child Watch of North America and the system’s ability to deliver critical information key to the recovery of missing children. Licensing Agreement. WatchIt Technologies entered into a Licensing Agreement with Child Watch of North America in May of 2007.The Agreement states that WatchIt Technologies, through CWN, will jointly market the Child Watch program nationally with the use of digital signage and other various promotions to help in locating missing and exploited children. CWN, in exchange for the right to use the Child Watch name, is obligated to pay a royalty of fifteen (15%) percent of net sales from advertising revenue to Child Watch. Billboard Music Academy Billboard Music Academy. BMA Partners, LLC, d/b/a Billboard Music Academy, was incorporated in June of 2006 and is a subsidiary of WatchIt Technologies BMA has a licensing agreement with Billboard Magazine to create a Billboard-branded site similar to "MySpace" for the music industry. This site will be a sophisticated music education platform and an innovative Internet-based virtual recording studio that will allow musicians to interact and record with each other from anywhere in the world. . It will provide: an innovative music education program a music-focused social networking website a unique virtual recording studio online shopping opportunities for music-related products and services BMA will produce significant revenue by sales of: targeted advertising delivered to highly sought-after demographic segments: tweens, teens and young adults. subscription-based music education programs designed to capture a significant portion of the $5.4 billion music education market. subscription-based usage of BMA’s unique virtual recording studio. allow members to buy and sell music via a digital download service similar to iTunes.com. event tickets via affiliate channels. a retail product line including Billboard-branded products. Music Education Program. BMA will provide an innovative, low-cost, subscription-based, music education center for a variety of instruments in several genres of music as well as vocal and dance education via the internet.The Academy also offers a series of live educational and entertainment camps and workshops. Social Networking Website. BMA will create an online “music community” featuring new methods for performers and music enthusiasts across the world to connect and interact. Registered users will be able to create personal web pages and network with each other in a community solely dedicated to music. Virtual Recording Studio. BMA’s virtual recording studio will offer members the opportunity to create a virtual band using musicians and singers from anywhere in the world.Unique and exciting features also allow musicians to play along with their favorite artists as if they were a member of the band. BMA Products. The website will entice users to shop for music-related merchandise ranging from DVDs and music downloads to musical instruments and event tickets. Billboard, a unit of Nielsen Media, is the world's premier weekly music publication and a diverse digital, events and brand, content and data licensing platform. The company is headquartered in New York with bureaus in Boston, London, Los Angeles, Miami, Nashville and Washington, D.C., and has editorial correspondents in major cities around the globe. It is the flagship property for the Billboard Information Group, which also consists of Billboard.biz, Billboard.com, Billboard Chart Alert, Billboard Information Network (BIN), Billboard Directories, Billboard Books, Billboard Licensing & Events and Radio & Records. 4 Billboard Magazine covers every aspect of the music business by offering unrivaled reporting about the latest music, video, gaming, media, digital and mobile entertainment issues and trends, and includes coverage of the most notable and high-profile events of the year. Several internationally recognized music charts are also published each week that track the most popular songs and albums in various categories. The Magazine has a weekly average readership of approximately 115,000, while approximately 7,000,000 Internet users visit Billboard’s Website each week. In print and online, through face-to-face events and licensing partnerships, Billboard entertains and informs, drives markets, influences decisions, platforms debate, builds community and captures the emotional power for professionals and fans alike. Licensing Agreement. BMA Partners entered into a long term Licensing Agreement with Billboard in June of 2006.The Agreement allows WatchIt Technologies, through BMA, to capture a new market under the Billboard brand, while advertising its licensor. WatchIt Network (WIN) WIN, a division of the Company, will deliver entertaining sports news, interactive trivia and fantasy sports games that are displayed on television monitors inside hospitality establishments.This product is currently a digital signage fantasy sports trivia game in North America. WatchIt Technologies purchased the exclusive rights to sell WIN to the international market in June, 2007. WatchIt Network is the international marketer of Boondoggle, which has been, until now, solely distributed in North America.WatchIt Network, which will market the product under the name WIN, is a media advertising company that delivers entertaining sports news, interactive trivia and fantasy sports games to the hospitality industry through digital signage. WIN will deliver a custom-tailored mix of advertising that is interspersed within interactive games that are displayed on establishments’ television monitors. In addition to displaying local and national advertising, WIN enables establishments to promote their own upcoming events as well as other in-house specials, such as food and beverage specials. Hospitality establishments that utilize WIN, such as restaurants and bars, benefit by being able to keep their patrons entertained and fixed in their seats. WIN will also provide a way for national, regional and local advertisers to effectively create significant revenue opportunities. Licensing Agreement. WatchIt Technologies, in June of 2007, obtained the exclusive international marketing rights for the Boondoggle Sports Network (BSN) from HumWare Media Corporation. In June of 2007, WatchIt Technologies signed a joint venture agreement with Quizzing Ltd., the largest quiz organization in the UK, to form a partnership with BSN. Quizzing Ltd. and BSN have developed a sales and marketing plan for the UK, which they have already started to implement. The two companies have met, and are in the process of meeting, with major breweries, pubs, and restaurant establishments to gain exposure to regional and national advertisers in the UK. Two WIN units have been shipped to the UK to be placed in establishments to serve as an introduction of the product to the region, and as a live demo network to show to major breweries, pubs, owners, and advertisers. AVAILABILITY OF SEC FILINGS The SEC maintains an Internet site(EDGAR)that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. You may find all our public filings on the EDGAR database. TheWebaddress of that site is (http://www.sec.gov).You mayalsoread and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Room1580, Washington, DC20549. You can obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. WEBSITE Our website can be found at www.watchittech.com. Our Annual Report on Form 10-KSB, Quarterly Reports on Form 10-QSB, Current Reports on Form 8-K and amendments to those reports filed or furnished with the U.S. Securities and Exchange Commission, or SEC, pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934, or the Exchange Act, can be accessed free of charge by linking directly from our website under the “SEC Filings” button to the SEC’s Edgar Database. These filings will be available as soon as reasonably practicable after we electronically file such material with, or furnish it to the SEC. Information contained on our website is not part of this report. 5 Risk Factors 1. WE ARE A START-UP BUSINESS. The Company is in a start-up phase and has not engaged in any material operations to date directly.There is no certainty that the Company will be successful in overcoming the risks of development in order to advance beyond the start-up phase.Such start-up risks include, but are not limited to, the following:(i) a limited number of marketing professionals have been hired or otherwise engaged to implement the Company’s marketing plan; and (ii) without sufficient funds from future financing efforts, the Company may not be able to commence principal operations and may never become a viable entity. WatchIt Technologies, Inc. has just commenced operations, which may make it difficult for you to evaluate our business and prospects based upon prior performance.The Company has no operating history and, outside of research and business development, we have not conducted any significant business operations.The Company, therefore, must be considered promotional and in its early formative and developmental stage.We have very little operating capital, and we need to raise a substantial amount of capital to fund our business plan. 2. THERE IS NO LIKELIHOOD WE WILL EVER PAY DIVIDENDS. The Company has never paid dividends.At present, the Company does not anticipate paying dividends in the foreseeable future and intends to devote any earnings to the development of the Company's business. 3. WE RELY ON KEY EXECUTIVE OFFICERS TO MANAGE THE AFFAIRS OF THE COMPANY. The success of our business depends, in large part, upon the ability of our executive officers to manage the execution of our business plan. The loss of the services of any of our executive officers within a short period of time could have a material adverse effect on our business operations. In particular, our success depends, in large part, on the continuing efforts of our CEO, Frank A. Moody II, who also developed our strategic plan and who is responsible for executing that plan. The loss of Mr. Moody would adversely affect our business.At this time we do not have any term “key man” insurance on Mr. Moody.If we lose the services of Mr. Moody, our business, financial condition, and results of operations would be materially adversely affected. In addition, our future success is also dependent upon our ability to attract and retain other highly qualified personnel. Competition for such personnel is intense, and if we are unable to attract and retain additional key employees, then our business, financial condition, and results of operations may be adversely affected. We can make no assurances that such key personnel will remain in our employ or that we will be able to attract and retain key personnel in the future. 4. OUR OFFICERS, DIRECTORS AND EMPLOYEES ARE ENTITLED TO RECEIVE COMPENSATION, PAYMENTS AND REIMBURSEMENTS, REGARDLESS OF WHETHER OR NOT WE ARE PROFITABLE. Any compensation received by our officers, management personnel, and directors will be determined from time to time by our Board of Directors.Our officers, directors and management personnel will be reimbursed for any out-of-pocket expenses incurred on our behalf. 5. WE FACE COMPETITION FROM A VARIETY OF OTHER COMPANIES THAT ARE BETTER FINANCED ANDMORE ESTABLISHED. The market for our services and other advertising and promotional services is intensely competitive. We anticipate that this competition will continue to increase.Many of our competitors have substantially greater capital resources, sales and marketing resources and experience. Larger, more well-established companies offer similar services and smaller more locally focused companies offer similar and/or partial services.We cannot provide any assurances that we will be able to effectively compete with our competitors in effecting our business plans. (see “Competition” below for a more detailed discussion of our competition.) 6 6. GENERAL ECONOMIC CONDITIONS MAY NEGATIVELY IMPACT OUR RESULTS OF OPERATIONS Moderate or severe economic downturns or adverse conditions may negatively affect our operations. Those conditions may be widespread or isolated to one or more geographic regions. A tightening of the labor markets in one or more geographic regions may result in fewer and/or less qualified job applicants. If the economy slows, advertisers may reduce their budgets and restrict the media in which they advertise. In such an event, our revenues would suffer. You must be aware of the difficulties normally encountered by a new enterprise, particularly during downturns in the stock markets or recessions in the general economy.There is nothing at this time on which to base an assumption that the Company's business plans will prove successful, and there is no assurance that the Company will be able to operate profitably. We believe we are currently in compliance with all existing United States laws and regulations.However, as new laws and legislation are enacted and the old laws are repealed, interpretation, application and enforcement of the laws may become inconsistent. Compliance in the future could require significant expenditures, which would directly impact our profit margins.Compliance, interpretation, and enforcement with evolving lending laws and regulations may impact our expenses in a negative manner, leading to direct negative impact on our profit margins. 7. PURSUANT TO SEC RULES,OUR COMMON STOCK IS CLASSIFIED AS A “PENNY STOCK’WHICHINCREASESTHE RISK OF INVESTMENT IN THESE SHARES Our common stock trades on the Over The Counter Bulletin Board and is designated as “penny stock” and thus may be more illiquid than shares traded on an exchange or on NASDAQ.The SEC has adopted rules (Rules 15g-2 through l5g-6 of the Exchange Act) which define “penny stocks” and regulate broker-dealer practices in connection with transactions with these stocks.Penny stocks generally are any non-NASDAQ or non-exchange listed equity securities with a price of less than $5.00, subject to certain exceptions.The “penny stock rules” require a broker-dealer to: deliver a standardized risk disclosure document prepared by the SEC; provide the customer with current bid and offer quotations for the penny stock; include the compensation of the broker-dealer and its salesperson in the transaction; provide monthly account statements showing the market value of each penny stock held in the customers account; make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. The “penny stock” reporting and disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that is subject to these rules.The market liquidity for the shares could be severely and adversely affected by limiting the ability of broker-dealers to sell these shares.In addition, the ability of purchasers in this offering to sell their stock in any secondary market could be adversely restricted. 8. DUE TO LIMITED AND SPORADIC TRADING VOLUME, INVESTORS MAY NOT BE ABLE TO RESELL THEIR SHARES OF COMMON STOCK AT FAVORABLE TIMES AND PRICES Although our common stock has been quoted on the Pink Sheets, the trading in our stock has been limited and sporadic.In the fiscal year ended September 30, 2007, the average weekly volume of trading was less than 245,000 shares.Although trading volume has increased over the past fiscal year, it has still been sporadic.The trading volume during this period has ranged from several hundred thousand shares to as few as no shares traded on certain days.A consistently active trading market for our common stock may never be developed, or sustained if it emerges.In addition, the price of our common stock on the Pink Sheets has been extremely volatile.For example, in the past fiscal year, the closing sale price has fluctuated between a low of $0.013 and a high of $0.85.Low volume or lack of demand for these securities may make it more difficult for you to sell such shares at a price or at a time that would be favorable.We cannot assure you that you will be able to sell your shares at an attractive price relative to the price you are paying or that you will be able to sell these securities in a timely fashion. 9. THE VOTING CONTROL BY OUR DIRECTORS AND OFFICERS WILL MAKE IT IMPOSSIBLE FOR OTHER STOCKHOLDERS TO EFFECT CHANGE EVEN IF THEY ARE DISSATISFIED WITH MANAGEMENT’S PERFORMANCE. Frank Moody, Gary Musselmanand Don Wood, together, beneficially own approximately 53% of the Company’s currently issued and outstanding voting shares of common and preferred stock. Therefore, these individuals could possibly exercise control of the Company and will, as a practical matter, be able to prevent other stockholders from participating in decisions, such as the election of directors, which affect our management and business direction. In addition, to the extent that these men can control the board of directors, they could continue to have absolute voting control of the Company. 7 10. OUR CORPORATE STRUCTURE HAS CERTAIN ANTI-TAKEOVER ASPECTS. Our Board of Directors has the authority to issue shares of preferred stock in one or more series and to fix the rights and preferences of the shares of any such series without stockholder approval. Any seriesof preferred stock is likely to be senior to the Common Stock with respect to dividends, liquidationrights and, possibly, voting rights. In addition, since effective control of the Company is held by Mr.Moody, Mr. Wood and Mr. Musselman voting together, they can limit or prohibit others from attempting to take over control of the Company and could have the effect of discouragingunsolicited acquisition proposals and other attempts to buy our company. Further, it could be moredifficult for a third party to acquire control of us, even if that change of control might be beneficialto our shareholders. 11. STATE BLUE SKY LAWS MAY LIMIT RESALES OF THE SHARES. The holders of our shares of common stock and persons who desire to purchase them in any trading market should be aware that there may be significant state law restrictions upon the ability of investors to resell our shares.
